         Case 1:21-cv-03078-ALC-OTW Document 31 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                            July 27, 2021
SOUTHERN DISTRICT OF NEW YORK

 KAREN FARMER,

                                   Plaintiff,

                       -against-                                 21-cv-3078 (ALC)

 EXPERIAN INFORMATION SOLUTIONS,                                 ORDER OF DISCONTINUANCE
 INC. ET AL,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

sixty days.

SO ORDERED.

Dated:      July 27, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
